Citation Nr: 0402855	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The Board reopened the veteran's 
claims in a December 2002 decision and simultaneously 
requested additional development on these claims.  
Subsequently, in May 2003, the Board remanded this case back 
to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right knee injury existed prior to service 
and underwent a permanent worsening therein.

3.  The veteran's left knee injury existed prior to service 
and underwent a permanent worsening therein.


CONCLUSIONS OF LAW

1.  The veteran's residuals of a right knee injury were 
aggravated as a result of service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).

2.  The veteran's residuals of a left knee injury were 
aggravated as a result of service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Notably, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date, and the RO has afforded the 
veteran a VA examination addressing his knee disorders.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed 
him of the need for such evidence in letters from November 
2001 and August 2003 and in an October 2002 Statement of the 
Case.  See 38 U.S.C.A. § 5103.  By these issuances, the 
veteran has been provided with the revised provisions of 
38 C.F.R. § 3.159 and a description of the relative duties of 
VA and the veteran in obtaining relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

In August 1969, at entry into service, the veteran reported 
occasional swelling of the knees.  His entrance examination 
report reflects that his knees were "cleared by ortho."  In 
June 1970, however, he was seen for complaints of swelling of 
the knees with activity and reported that his knees had 
swelled since a football injury four years earlier.  X-rays 
of the knees were negative.  A physical profile report from 
July 1970 reflects that the veteran had internal derangement 
of both knees, and he was placed on activity limitations.  
The veteran was subsequently seen for right knee pain in 
August and September of 1970.  In October 1970, a diagnosis 
of chondromalacia was rendered.  An August 1974 Army National 
Guard entrance examination revealed no abnormalities, 
however.

Following service, in January 1977, the veteran was treated 
at a private facility for right knee pain following a work-
related injury.  The diagnosis was a dislocated patella of 
the right knee, with a ligamentous injury.  VA treatment 
records dated from May 2001 reflect that the veteran reported 
bilateral knee pain, and a diagnosis of osteoarthritis was 
rendered.  X-rays of the knees from July 2001, however, were 
unremarkable.

The claims file contains a June 2002 report from Richard 
Hastings, II, D.O., who had evaluated the veteran earlier 
that month.  In his report, Dr. Hastings indicated that he 
had reviewed the veteran's service medical records, as well 
as numerous other records contained in his claims file.  Dr. 
Hastings noted specific records from service, including the 
veteran's physical profile report.  In evaluating the 
evidence, Dr. Hastings characterized the veteran's pre-
service knee strain as "not longstanding in nature" and 
noted that he was first diagnosed with internal derangement 
of the knees in service.  Dr. Hastings concluded that, in 
view of the veteran's restrictive in-service profile 
following re-injury to the knees, his in-service medical 
history "indicate[s] unequivocally that [he] did sustain 
traumatic injury to both knees that did arise out of the 
course and scope of and was caused by his military experience 
and as such is service[-]connected for both the right and 
left knees."

Following the Board's December 2002 request, the veteran was 
afforded a VA examination in April 2003.  The examiner noted 
in the examination report that the claims file had been 
reviewed.  Based on the examination results and x-rays 
conducted in conjunction with the examination, the examiner 
diagnosed benign osteochondroma of the distal femur of the 
right knee, with very minimal degenerative joint disease and 
mild functional loss due to pain; and minimal degenerative 
joint disease of the left knee, with mild functional loss due 
to pain.  The examiner further noted that the veteran had 
reported knee swelling prior to service and that "[t]here 
was no evidence of any complaint of left knee problem while 
in service."  Additionally, the examiner stated that the 
veteran's August 1974 Army National Guard enlistment 
examination had revealed no knee abnormalities.  Accordingly, 
the examiner concluded that "the present right and left knee 
conditions are not likely related to [the veteran's] service 
and not likely aggravated by his military service."
 
In an August 2003 statement, Chris DeLoache, D.O., who had 
evaluated the veteran in July 2003, noted that the veteran's 
knees were injured in service and had continued to be 
bothered by chronic pain "following his injures."  Dr. 
DeLoache attributed the veteran's injuries to basic training 
during service.  

In this case, the Board is satisfied that the veteran's knees 
were clearly and unmistakably injured prior to service.  The 
Board has reached this determination based on complaints of 
knee swelling at entry, a January 1970 treatment record 
indicating a history of knee swelling since a football injury 
four years earlier, and the determination of the VA examiner 
who examined the veteran in April 2003 that his bilateral 
knee symptomatology existed prior to service.

The question thus becomes whether the veteran's residuals of 
knee injuries were aggravated by service.  In this regard, 
the Board observes that the noted VA examiner determined that 
the veteran's current disorders were "not likely related" 
to service.  This examiner reviewed the claims file and noted 
that the veteran had no left knee complaints during service.  
Upon reviewing the service medical records, however, the 
Board finds that the veteran did, in fact, complain of left 
knee swelling in June 1970, and a July 1970 diagnosis of 
internal derangement was given for both knees.  The Board 
also notes that the VA examiner did not discuss the in-
service right knee findings in determining that the veteran's 
current right knee disorder was not related to service.

On the other hand, Dr. Hastings's June 2002 evaluation report 
was also based on a review of the veteran's service and post-
service medical records, and he provided a more detailed 
description of the veteran's past treatment history.  In 
determining that the veteran's knee disorders were 
etiologically related to service, Dr. Hastings cited specific 
records in support of his conclusion.  Moreover, his 
conclusion is supported by Dr. DeLoache in his August 2003 
statement.  

Overall, after careful consideration of all of the evidence 
of record, the Board has decided to accord Dr. Hastings's 
opinion greater probative value than that of the noted VA 
examination, as his opinion is more thorough and consistent 
with the record as a whole than that of the VA examiner.  
Consequently, the evidence supports the conclusion that the 
veteran's residuals of right and left knee injuries were 
aggravated as a result of service, and service connection is 
warranted for these disorders.  


ORDER

The claim of entitlement to service connection for residuals 
of a right knee injury is granted.

The claim of entitlement to service connection for residuals 
of a left knee injury is granted.

	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



